          Case 2:16-cv-01875-APG-EJY Document 61 Filed 07/17/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 VEGAS PROPERTY SERVICES, INC.,                           Case No.: 2:16-cv-01875-APG-EJY

 4          Plaintiff                                  Order Setting Deadline for Proposed Joint
                                                                    Pretrial Order
 5 v.

 6 FIRST AMERICAN TRUSTEE SERVICING
   SOLUTIONS, LLC, et al.,
 7
         Defendants
 8

 9         As I stated in my prior order, all claims other than the declaratory relief claims remain

10 pending because no one moved for summary judgment on those claims. ECF No. 56 at 2. Under

11 the scheduling order, the proposed joint pretrial order was due 30 days after a ruling on

12 dispositive motions. ECF No. 45. More than 30 days have passed since I ruled on the pending

13 dispositive motion. ECF No. 56. But the parties have not filed a proposed joint pretrial order on

14 the remaining claims. I therefore direct the parties to do so by August 7, 2020.

15         I THEREFORE ORDER that by August 7, 2020, the parties shall file a proposed joint

16 pretrial order on all remaining claims. Failure to do so will result in dismissal of all remaining

17 claims with prejudice.

18         DATED this 17th day of July, 2020.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
